Order entered December 10, 2015




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-00102-CV

                   ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-11-3533-2

                                          ORDER
       Before the Court is cross-appellants’ December 7, 2015 unopposed motion to dismiss

cross-appeal. Cross-appellants have informed the Court that they have entered into a partial

settlement with appellants and no longer wish to pursue their cross-appeal. Accordingly, we

GRANT cross-appellants’ motion and dismiss only the cross-appeal. This appeal continues as to

appellants and appellees.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE